DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/30/20 and 2/25/21 were filed after the mailing date of the non-final rejection on 10/15/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 and their dependents  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2011/0292102 to Asauchi.
With regard to Claim 1, Asauchi teaches (figs. 2A, 2B, 4A, 4B and 5-7) an article for a replaceable printer component (100), comprising;
an integrated circuit device (120) to communicate information about the replaceable printer component to a printer controller (40/50) of a printer (20) when a component with the integrated circuit device is installed in the printer [0054 and 0058]
the integrated circuit device (120) [0084] including: 
a controller (136) [0086];
a memory (130) operatively connected to the controller (136) to store and/or generate information about the component [0085-0086];
a single pair of conductors to supply power to the controller and to carry data signals to and from the controller [0071-0072];
a detector (M11) to detect incoming data signals of the printer controller (40/50) with a signal property associated with the component [0086]; and
two electrical contacts each connected to one of the conductors to connect the integrated circuit device (120) to a printer controller (40/50) when a component with the integrated circuit device is installed in a printer [0079].
With regard to Claim 5, Asauchi teaches where the integrated circuit device (120) includes a transmitter (M15) to transmit data signals over the conductors having the signal property associated with the component ([0086] and fig. 6).
With regard to Claim 6, Asauchi teaches where the component is a printing material cartridge (120) and the memory (130) is operatively connected to the controller (136) to generate and/or store information about printing material in the cartridge, information to authenticate the cartridge (100) to a printer controller (40/50), and/or information to identify the cartridge to a printer controller [0087].
With regard to Claim 7, Asauchi teaches where the component is a cartridge (100), and the memory (130) stores information about printing material in the cartridge, information to authenticate the cartridge (100) to a printer controller (40/50), and/or information to identify the cartridge to a printer controller [0087].
With regard to Claim 8, Asauchi teaches (fig. 2A and 2B) where the component cartridge is a toner cartridge or an ink cartridge (100) [0055].
With regard to Claim 9, Asauchi teaches (figs. 2A and 2B, 5) a group of integrated circuit devices (120) each for a different printing material cartridge (100) in a group of related printing material cartridges,
each device in the group storing information about a corresponding cartridge and each device in the group configured to communicate with a printer controller (40/50) along a two conductor bus according to data signals with a signal property received from the printer different from a signal property of each of the other devices in the group [0065-0069].
With regard to Claim 10, Asauchi teaches where each integrated circuit device (120) in the group is configured to communicate with a printer controller (40/50) along the two conductor bus according to a single interface protocol (figs. 5-6).

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	Allowable Subject Matter
Claims 2-4 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The primary reason for the allowance of Claim 2 is the inclusion of the limitations where the detector is configurable in response to a command from the controller to change the signal property associated with the component.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of Claim 3 is the inclusion of the limitations where the detector comprises a filter to attenuate incoming data signals having a signal property different from a signal property associated with the component.  It is these 
The primary reason for the allowance of Claim 4 is the inclusion of the limitations where the signal property associated with the component is a signal frequency, a signal amplitude, and/or a signal phase.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of Claim 11 is the inclusion of the limitations each integrated circuit device in the group is configurable to change the signal property. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of Claim 12 is the inclusion of the limitations a single pair of conductors to simultaneously supply power from the bus to the controller and to carry data signals between the bus and the controller when a cartridge with the integrated circuit device is installed in a printer; and a signal filter to attenuate incoming data signals having a signal property different from a signal property associated with the integrated circuit device; and two electrical contacts each connected to one of the conductors to connect the integrated circuit device to the bus. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Claims 13-15 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP 8554958 discloses a system and method are disclosed for modifying the capabilities and functions of a printer after it is manufactured.  A consumable/replaceable printer cartridge includes a storage device having updated and/or additional printer function data and other data for use by the printer control circuitry to execute printer functions and other types of functions.  In addition, when the printer cartridge is installed in the printer the storage device may be utilized by the printer control circuitry as expanded memory for use in executing the updated and/or additional printer functions and other types of functions.  See abstract.
US Pub. 2004/0021711 discloses systems and methods for ink management utilizing a master controller, which receives configuration information from one or more ink pens, reservoirs, printheads, or ink level measurement devices.  The controller receives master controller commands; reads data from system sensors; reads and 

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910.  The examiner can normally be reached on M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853